              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00101-MR-WCM


MARK D. ODOM,                    )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                    ORDER
                                 )
BROOKFIELD RENEWABLE,            )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss Plaintiff’s Complaint in its Entirety with Prejudice [Doc. 11] and the

Magistrate Judge’s Memorandum and Recommendation [Doc. 16]

regarding the disposition of that motion.

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of

Designation of this Court, the Honorable W. Carleton Metcalf, United States

Magistrate Judge, was designated to consider the Defendant’s motion and

to submit a recommendation for its disposition.

      On February 11, 2021, the Magistrate Judge filed a Memorandum

and Recommendation in this case containing conclusions of law in support

of a recommendation regarding the Defendant’s motion. [Doc. 16]. The

parties were advised that any objections to the Magistrate Judge’s


     Case 1:20-cv-00101-MR-WCM Document 17 Filed 03/16/21 Page 1 of 2
Memorandum and Recommendation were to be filed in writing within

fourteen (14) days of service. The period within which to file objections has

now expired, and no written objections to the Memorandum and

Recommendation have been filed.

     After a careful review of the Magistrate Judge’s Recommendation,

the Court finds that the proposed conclusions of law are consistent with

current case law. Accordingly, the Court hereby accepts the Magistrate

Judge’s recommendation that the Defendant’s Motion to Dismiss should be

granted.

     IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 16] is ACCEPTED; the Defendant’s Motion to

Dismiss Plaintiff’s Complaint in its Entirety with Prejudice [Doc. 11] is

GRANTED; and this action is DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED.

                                   Date Signed: March 16, 2021




                                     2

     Case 1:20-cv-00101-MR-WCM Document 17 Filed 03/16/21 Page 2 of 2
